DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9, 10, 12-14, 16-18, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman et al (US 2012/0089225 A1, hereinafter “Akkerman”).
Regarding claim 1, Akkerman discloses a blood pump (see figure 20) comprising: an impeller 220 disposed within a housing (figure 20, elements 215 and 225), wherein the impeller 220 comprises an inner magnet 230 and an outer magnet 240 relative to an axis of the impeller (the axis extending vertically through the impeller shown in figure 20); and an inner annular magnetic member 235 (annular as disclosed in 0046 with reference to element 55) and an outer annular magnetic member  250 (annular as disclosed in par 0059) disposed in a wall of the housing 215/225 (as shown in figure 20; par 0058-0059) relative to the axis of the impeller (the axis extending vertically through the impeller shown in figure 20), wherein the inner annular magnetic member 235 attracts the inner magnet 230 (pars 0038-0039, 0041 [with reference to attraction of similar elements 55 and 80]; 0058-0059); the outer annular magnetic member 250 repels the outer magnet 240 (pars 0058-0059); and the outer annular magnetic member extends radially beyond the outer magnet (as shown in figure 20, where magnets 250 and 245 are shown to extend radially outward beyond the outer magnet 240).
The features above, however, do not explicitly disclose that a magnetic axis of each of the inner magnet, the outer magnet, the inner annular magnetic member, and the outer annular magnetic member is parallel to the axis of the impeller.  As explained above, the axis of interest is the one which extends vertically through the shaft 225.  The magnetic axis of 250 and 240 extend parallel to the vertical axis.  Magnets 230 and 235 however, have a magnetic axis which is perpendicular to the vertical axis (see 
Regarding claim 2, Akkerman discloses a distance between the outer magnet 240 and the outer annular magnetic member 245/250 is greater than a distance between the inner magnet 230 and the inner annular magnetic member 235 (see figure 20).  Elements 230 and 235 are disclosed to be magnetically attracted (pars 0038-0039, 0041 [with reference to attraction of similar elements 55 and 80]; 0058-0059), while elements 245/250 repel element 240 (pars 0058-0059), therefore the attracted elements are interpreted to be closer in distance due to the attractive forces than the elements which exhibit repulsive forces.
Regarding claim 3, Akkerman discloses the inner annular magnetic member 235 produces a greater magnetic force than the outer annular magnetic member 245/250 (par 0059).  Par 0059 discloses that magnets 230 and 235 exhibit a greater magnetic 
Regarding claim 5, Akkerman discloses the blood pump of claim 1 (see rejection above), wherein: at least a portion of the inner annular magnetic member 235 extends radially inward of the inner magnet 230 as shown in figure 20.
Regarding claim 9, Akkerman discloses a blood pump (see figure 20) comprising: an impeller 220 disposed within a housing (figure 20, elements 215 and 225), wherein the impeller comprises a plurality of magnets 230/240; and at least one annular magnetic member 235 (annular as disclosed in par 0046 with reference to element 55), 245/250 (annular as disclosed in par 0059) disposed in a wall of the housing 215/225, wherein the at least one annular magnetic member 235 attracts a first portion of the plurality of magnets (230) proximate to an axis of the impeller (the axis extending vertically through the impeller shown in figure 20; pars 0038-0039, 0041 [with reference to attraction of similar elements 55 and 80]; 0058-0059); the at least one annular magnetic member 245/250 repels a second portion of the plurality of magnets 240 (pars 0058-0059) distal to the axis of the impeller (as shown in figure 20); and the at least one annular magnetic member extends radially beyond the plurality of magnets (as shown in figure 20, where magnets 250 and 245 are shown to extend radially outward beyond the outer magnet 240).
The features above, however, do not explicitly disclose that a magnetic axis of each of the inner magnet, the outer magnet, the inner annular magnetic member, and the outer annular magnetic member is parallel to the axis of the impeller.  As explained above, the axis of interest is the one which extends vertically through the shaft 225.  
Regarding claim 10, Akkerman discloses the plurality of magnets comprises an inner magnet (230) and an outer magnet relative to an axis of the impeller (240) (the axis extending vertically through the impeller shown in figure 20).
Regarding claim 12, Akkerman discloses the at least one annular magnetic member (elements 235-annular as disclosed in 0046 with reference to element 55; 245/250-annular as disclosed in par 0059) comprises an inner annular magnetic member 235 and an outer annular magnetic member 245/250 relative to an axis of the impeller (the axis extending vertically through the impeller shown in figure 20).
Regarding claim 13, Akkerman discloses at least a portion of the at least one annular magnetic member 245/250 extends radially beyond the plurality of magnets 230/240.  As shown in figure 20, magnets 250/245 are shown to extend radially outward beyond the outer magnet 240.
Regarding claim 14, Akkerman discloses at least a portion of the at least one annular magnetic member 235 extends radially inward of the plurality of magnets 230/240 as shown in figure 20.
Regarding claim 16, Akkerman discloses blood pump (as shown in figure 20) comprising: an impeller 220 disposed within a housing 215/225, wherein the impeller comprises a inner portion (including element 230) and an outer portion (including element 240) relative to an axis of the impeller (the axis extending vertically through the impeller shown in figure 20); and at least one annular magnetic member 235/245/250 disposed in a wall of the housing 215/225, wherein: the at least one annular magnetic member 235 attracts the inner portion of the impeller 230 (pars 0089-0039, 0041 [with reference to attraction of similar elements 55 and 80]; 0058-0059); the at least one annular magnetic member 245/250 repels the outer portion of the impeller 240 (pars 0058-0059); and the at least one annular magnetic member 245/250 extends radially beyond an outermost magnet 240 of a plurality of magnets within the impeller (as shown in figure 20, where magnets 250 and 245 are shown to extend radially outward beyond the outer magnet 240).
The features above, however, do not explicitly disclose that a magnetic axis of each of the inner magnet, the outer magnet, the inner annular magnetic member, and the outer annular magnetic member is parallel to the axis of the impeller.  As explained above, the axis of interest is the one which extends vertically through the shaft 225.  The magnetic axis of 250 and 240 extend parallel to the vertical axis.  Magnets 230 and 235 however, have a magnetic axis which is perpendicular to the vertical axis (see figure 20).  In a related embodiment, Akkerman discloses that magnets 55 and 80 are arranged such that the magnets are attracted to each other (par 0041).  While shown to have a similar polarity arrangement as that shown in figure 20, the magnets in par 0041 merely require that the magnetics are attracted, which could include a configuration such that magnets 80 and 50 would be rotated and still provide a magnetic attraction as known in the art.  Provided to the inventive features of Akkerman, the modified inner magnetic elements 80 and 50 would provide attracted permanent magnets as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the further features of Akkerman in the invention of Akkerman as cited above, since such a modification would provide the predictable results of an alternative means to provide improved axial restraint of an impeller as known in the art.
Regarding claim 17, Akkerman discloses the inner portion of the impeller comprises an inner magnet 230 (as shown in figure 20).
Regarding claim 18, Akkerman discloses at least a portion of the at least one annular magnetic member 235 extends radially inward of the inner magnet 230 (as shown in figure 20).
Regarding claim 21, Akkerman discloses the at least one annular magnetic member comprises an inner annular magnetic member 235 and an outer annular magnetic member 245/250 relative to the axis of the impeller (the axis extending vertically through the impeller shown in figure 20); and a distance between the second portion 240 of the plurality of magnets and the outer annular magnetic member 245/250 is greater than a distance between the first portion of the plurality of magnets and the inner annular magnetic member (see figure 20). Elements 230 and 235 are disclosed to be magnetically attracted (pars 0038-0039, 0041 [with reference to attraction of similar elements 55 and 80]; 0058-0059), while elements 245/250 repel element 240 (pars 0058-0059), therefore the attracted elements are interpreted to be closer in distance due to the attractive forces than the elements which exhibit repulsive forces.
Regarding claim 22, Akkerman discloses the at least one annular magnetic member comprises an inner annular magnetic member 235 and an outer annular magnetic member 245/250 relative to the axis of the impeller (the axis extending vertically through the impeller shown in figure 20); the inner annular magnetic member produces a greater magnetic force than the outer annular magnetic member (par 0059).  Par 0059 discloses that magnets 230 and 235 exhibit a greater magnetic attractive force than elements 240, 245, and 250 (which exhibit a magnetic repulsive force instead).
Regarding claim 24, Akkerman discloses the at least one annular magnetic member comprises an inner annular magnetic member 235 and an outer annular 
Regarding claim 25, Akkerman discloses the at least one annular magnetic member comprises an inner annular magnetic member 235 and an outer annular magnetic member relative to the axis of the impeller 245/250, where the inner annular magnetic member 235 produces a greater magnetic force than the outer annular magnetic member 250 (par 0059).  Par 0059 discloses that magnets 230 and 235 exhibit a greater magnetic attractive force than elements 240, 245, and 250 (which exhibit a magnetic repulsive force instead).
Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman in view of Chen (US 6,201,329 B1).
Regarding claims 6, 15, and 20, Akkerman discloses the claimed invention (see rejections of claims 1, 9, 16 above), but does not disclose the use of a ferromagnetic ring disposed between the at least one annular magnetic member and the impeller.  Chen discloses it was known in the art to provide portions of a rotor coupled to an impeller including a portion 27 that provides a layer of ferromagnetic material so as to .
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman in view of Bramm et al (US 5,385,581).
Regarding claims 8 and 23, Akkerman discloses the claimed invention (see rejections of claims 1 and 9 above), including use of magnets 235/245/250 within the housing 215/225.  Akkerman, however, does not explicitly disclose that the magnets 235/245/250 may include an electromagnet.  Bramm discloses it was known in the art to include electromagnets in a blood pump housing opposite permanent magnets in an impellor (abstract; col 10, ln 51-col 11, ln 32).  Applied to the invention of Akkerman, the features of Bramm would provide means for the annular magnetic members to include an electromagnet as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Bramm in the invention of Akkerman, since such a modification would provide the predictable results of improved overall stability and therefore function of the rotor.
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.  The modified rejection above includes the claim amendments of 1/26/2021.  The modified Akkerman discloses the invention as presently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799